        Case 1:19-cv-09617-KPF Document 31 Filed 04/21/20 Page 1 of 3
             COWAN,                   41 MADISON AVENUE                   NANCY E. WOLFF
             DEBAETS,                 NEW YORK, NY 10010                  212 974 7474 EXT. 1940
                                      T: 212 974 7474                     NWOLFF@CDAS.COM
             ABRAHAMS &               F: 212 974 8474

             SHEPPARD LLP             www cdas com




April 21, 2020

VIA ECF AND EMAIL (Failla_NYSDChambers@nysd.uscourts.gov)
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
                                                             MEMO ENDORSED
New York, NY 10007

Re:   McGucken v. Newsweek LLC, Case No. 1:19-cv-09617 (KPF)

Dear Judge Failla:

We represent defendant Newsweek Digital LLC (“Newsweek”) in the above-captions action, and
we write in response to plaintiff Elliot McGucken’s (“Plaintiff”) letter request seeking leave to
file a supplemental brief (the “New Opposition” or “New Opp.”; Dkt. No. 28-1) in opposition to
Newsweek’s pending motion to dismiss (the “Motion”) (see Dkt. No. 26), and to request
reconsideration of Your Honor’s Order granting Plaintiff’s request for leave to file the New
Opposition. Dkt. No. 29. Because the proposed New Opposition is a patently improper and
inappropriate submission at this stage, and because Newsweek just learned, upon reading the
proposed New Opposition filed with Plaintiff’s letter request, that it had consented to the filing of
the New Opposition based on misrepresentations by Plaintiff and his counsel concerning the
reason for the filing, Plaintiff’s request should be denied.

On January 7, 2020, Your Honor held a pre-motion conference regarding Newsweek’s intended
Motion and subsequently ordered that Newsweek file its moving brief by February 28, 2020, that
Plaintiff file its opposition brief by March 30, 2020, and that Newsweek file its reply brief by
April 13, 2020. Thereafter, the deadlines for Plaintiff’s opposition brief and Newsweek’s reply
brief were adjourned to April 13, 2020 and April 27, 2020, respectively. Dkt. No. 25.

Plaintiff’s 24-page original opposition (the “Original Opposition” or “Orig. Opp.”) was filed on
April 13, 2020. Over five of those pages directly addressed Newsweek’s argument that it had
validly obtained a license from Instagram to share Plaintiff’s publicly-posted Instagram content
via Instagram’s application programming interface (“API”). This was the second time Plaintiff
had the opportunity to brief this issue, as it had already outlined its arguments in advance of the
pre-motion conference. See Dkt. No. 14.

On April 13, 2020, a decision was issued in Sinclair v. Ziff Davis, LLC, 18-cv-00790 (S.D.N.Y.),
wherein Judge Wood held that Instagram’s agreements permitted Mashable to share the
plaintiff’s content using its API. On April 16, 2020, counsel for Plaintiff requested Newsweek’s
consent to seek leave to “file a supplemental brief to address the recent opinion from Judge
Wood.” See Exhibit 1 attached hereto.
        Case 1:19-cv-09617-KPF Document 31 Filed 04/21/20 Page 2 of 3
                COWAN,                      P AGE 2

                DEBAETS,
                ABRAHAMS &
                SHEPPARD LLP


While Newsweek consented to Plaintiff’s counsel’s request out of professional courtesy trusting
that the New Opposition would, as Plaintiff represented, be exclusively aimed at addressing the
Sinclair decision, what Plaintiff actually filed was an entirely new set of arguments in opposition
to Newsweek’s Motion, with new legal theories, and new positions, which reads more like a
request for reconsideration of the Sinclair decision than a response to Newsweek’s moving brief.
Newsweek consented to Plaintiff’s request to file a supplemental brief with the expectation that
the brief would serve to distinguish Sinclair from the case at bar (to the extent possible), not to
try and attempt to remedy its own failure to make certain arguments in its Original Opposition
despite the ample time it had to prepare such submission. Plaintiff’s proposed New Opposition is
a transparent attempt to redraft and reargue an obviously flawed Original Opposition.

It cannot be reconciled why Plaintiff did not make many of the arguments set forth in his New
Opposition in his Original Opposition, particularly where all of the cases cited in support of such
arguments (with the exception of Sinclair), pre-dated the submission of his Original Opposition.
For example, Plaintiff argues at length that the Morel case precludes Newsweek’s defense.
Indeed, the first page of his New Opposition is entirely devoted to detailing Morel. While this
argument is meritless for the reason referenced in Newsweek’s moving brief (see Dkt. No. 14 at
14, n. 17), Morel is not mentioned once in Plaintiff’s Original Opposition. Plaintiff should not
now be able to rewrite his Opposition in a post-hoc attempt to bolster his arguments under the
guise of addressing new case law.

By way of another example, Plaintiff already addressed his argument that “Newsweek was not an
intended beneficiary of the Instagram terms at issue” in his Original Opposition. Orig. Opp. at
13-14. Yet in his New Opposition, he revisits the issue, but still fails to cite any authority post-
dating his Original Opposition that could account for his request to re-brief the topic.

Plaintiff’s request for Newsweek’s consent was a wholesale bait-and-switch and an inappropriate
bid to revisit issues he already had sufficient time to research and brief. For the reasons set forth
above, Newsweek respectfully requests that the Court reconsider its Order granting Plaintiff’s
request for leave to file his New Opposition.1

We thank the Court for its attention to this matter.

Respectfully submitted,

/s/Nancy E. Wolff
Nancy E. Wolff

cc:    All counsel of record (via CM/ECF)


1
  In the event that the Court does grant Plaintiff leave to file a supplemental brief in opposition to
Newsweek’s Motion, Newsweek requests that it be limited in scope by Your Honor to address only the
Sinclair decision, which was the stated basis for Plaintiff’s request to begin with.
             Case 1:19-cv-09617-KPF Document 31 Filed 04/21/20 Page 3 of 3
The Court is in receipt of Defendant's letter informing the Court of
Plaintiff's misrepresentations regarding its supplemental brief. Upon due
consideration, the Court will follow Defendant's suggestion and will only
consider those portions of the supplemental brief that directly address
Judge Wood's opinion in Sinclair, and grants Defendant permission to, in its
reply, ignore extraneous portions of the supplemental brief. The Court
warns counsel for Plaintiff that it will look less kindly on such "bait and
switch" tactics in the future.

Dated:   April 21, 2020             SO ORDERED.
         New York, New York




                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
